Order issued November ~, 2012



                                                                                    00480S



                                                In The




                                        No. 05-12-01125-CV


                                     YERMA RICE, Appellant

                                                  V.

                          PINNWELL INVESTMENT LLC, Appellee


                                              ORDER

        By order issued October 11, 2012, we denied as premature Yerma Rice’s "motion for

extension of time to file brief letter." We construed her motion as referring to the brief on the merits,

which was not yet due because the appellate record had not yet been filed. The motion, however,

referred to a letter brief we requested addressing our jurisdiction over the appeal. Accordingly, we

VACATE our October 11; 2012 order. Because the jurisdictional brief remains due, we GRANT

the extension motion and ORDER Rice to file her letter brief no later than November 21, 2012.

Appellee shall file its response no later than December 3, 2012.




                                                        MOLLY
                                                        JUSTICE